J-A24005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DONALD LEE KRIETZ                       :
                                         :
                   Appellant             :   No. 493 MDA 2018

         Appeal from the Judgment of Sentence February 15, 2018
              In the Court of Common Pleas of Adams County
           Criminal Division at No(s): CP-01-SA-0000101-2017


BEFORE: OTT, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OTT, J.:                    FILED SEPTEMBER 19, 2018

     Donald Lee Krietz appeals, pro se, from the judgment of sentence

entered on February 15, 2018, in the Adams County Court of Common Pleas.

At a summary trial on that same day, the trial court convicted Krietz of

maximum speed limits in violation of 75 Pa.C.S. § 3362(a)(2).      The court

sentenced Krietz to pay a fine in the amount of $67.00, plus all fees, fines,

and costs mandated by law.

     The record reveals that on March 20, 2018, the trial court ordered Krietz

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). Krietz failed to do so. The Pennsylvania Supreme Court

has previously held that issues are waived when an appellant fails to file a

timely, court-ordered concise statement. See Commonwealth v. Castillo,

888 A.2d 775 (Pa. 2005); Commonwealth v. Schofield, 888 A.2d 771 (Pa.
J-A24005-18


2005).1 Here, we find Krietz’s failure to file a concise statement results in

waiver of the sole issue2 raised on appeal, and consequently, his appeal is

dismissed. See Castillo, supra.

       Appeal dismissed.        Jurisdiction relinquished.   Matter stricken from

argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/19/2018




____________________________________________


1  See also Trial Court Opinion, 4/26/2018, at 1, citing Feingold v.
Hendrzak, 15 A.3d 937 (Pa. Super. 2011).

2 In his one-page pro se brief, Krietz challenges the weight of the evidence
with respect to the credibility of the investigating police officer. See Krietz’s
Brief.

                                           -2-